                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

CARL SWANSON,                    )
                                 )
          Plaintiff,             )
                                 )
                                         C.A. No. 21-10963-WGY
          v.                     )
                                 )
PLYMOUTH COUNTY JAIL,            )
                                 )
          Defendant.             )


                               ORDER

                           July 15, 2021
YOUNG, D.J.

     For the reasons stated below, the Court orders that this

action be DISMISSED without prejudice.

     On June 7, 2021, state pretrial detainee Carl Swanson filed

a document captioned as a “Habeas Corpus Complaint and Motions.”

In this document, he represents that he has been charged for

indecent exposure and he claims that claims that that his bail

is excessive.   Swanson asks to be brought to federal court to

argue his case.   Between June 21, 2021 and July 12, 2021,

Swanson filed ten additional documents regarding the pending

criminal against him and conditions of confinement at Plymouth

County Correctional Facility, where he is detained.

     The Court will dismiss this action without prejudice on the

ground of abstention.   “Abstention is a devise designed to

facilitate the side-by-side operation of federal and state
courts, balancing their respective interests in the spirit of

comity.”   Coggeshall v. Mass. Bd. of Registration of

Psychologists, 604 F.3d 658, 664 (1st Cir. 2010).   “Except in

the most extraordinary cases, a federal court must presume that

state courts, consistent with the imperatives of the Supremacy

Clause, see U.S. Const. art. VI, are fully competent to

adjudicate federal constitutional and statutory claims properly

presented by the parties.”   Casa Marie, Inc. v. Super. Ct., 988

F.2d 252, 262 (1st Cir.1993) (footnote omitted).    Under Younger

abstention, see Younger v. Harris, 401 U.S. 37 (1971), “a

federal court must abstain from hearing a case if doing so would

‘needlessly inject’ the federal court into ongoing state

proceedings.”   Coggeshall, 604 F.3d at 664 (quoting Brooks v.

N.H. Supreme Ct., 80 F.3d 633, 637 (1st Cir. 1996)).    Younger

abstention is even appropriate where litigants “claim violations

of important federal rights,” In re Justices of Superior Ct.

Dept. of Mass. Trial Ct., 218 F.3d 11, 17 (1st Cir. 2000), as

long as the federal claims can be “raised and resolved somewhere

in the state process” Maymó-Meléndez v. Álvarez-Ramírez, 364

F.3d 27, 36 (1st Cir. 2004) (emphasis added).

     Here, the Court would “needlessly inject” itself in a

pending state proceeding if it were to consider whether

Swanson’s bail is excessive or there are other irregularities in

his criminal proceeding.   The Court has no reason to believe

                                 2
that the Swanson will not have an opportunity to raise all

pertinent issues within the state court system, whether in front

of the trial court or on appeal.

     Accordingly, this action is DISMISSED without prejudice on

the ground of Younger abstention. 1

     SO ORDERED.

                              /s/ William G. Young
                             WILLIAM G. YOUNG
                             UNITED STATES DISTRICT JUDGE




1 Nothing in this order precludes Swanson from filing a separate
non-habeas civil action concerning conditions of confinement.
However, even if he is allowed to proceed in forma pauperis in a
non-habeas civil action, he will be required to pay the $350
filing fee over time if he is in custody as a pretrial detainee
or as a convicted prisoner. See 28 U.S.C. § 1915(b).
                                   3
